Dismissed and
Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00388-CV
____________
 
ERNEST E. LEAVITT AND COMPANY, P.C., Appellant
 
V.
 
BILL W. HENDERSON, DDS and BILL W. HENDERSON,
Individually, Appellees
 
 
 

On Appeal from the 295th District Court 
Harris County, Texas
Trial Court Cause No. 2005-20619
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed February 15, 2007.
On July 3, 2008, this court abated this appeal because appellees, BILL W.
HENDERSON DDS, INC. and BILL W. HENDERSON, INDIVIDUALLY, petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 08-33377. See Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on February
17, 2009. The parties failed to advise this court of the bankruptcy court
action.
            On November 19, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).
No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.